JOHN R. GIBSON, Circuit Judge,
dissenting.
I respectfully dissent from the court’s opinion in this case. I would affirm on the *93basis of the district court’s carefully reasoned opinion.
The district court concluded that the activity of defendants and its motivating factor was the purpose of enforcing the revenue laws of the state of Tennessee. The district court in my opinion properly concluded that Hester and Gammon could not and should not have known that plaintiffs constitutional rights would be violated.
I further believe that the court opens too wide a door when it requires that the jury be instructed to determine whether Gammon and Hester engaged in conduct that discouraged customers from purchasing liquor at McGee’s store and whether they intended such a result to flow from their actions. The enforcement of Tennessee law could properly have had this result.